Citation Nr: 1102101	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  06-14 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for tension headaches with 
depression.

2.  Entitlement to an initial rating in excess of 10 percent for 
left knee patellofemoral bursitis with arthritis ("left knee 
disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

The Veteran had active military service from October 2000 to 
October 2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that, in pertinent part, denied entitlement to service 
connection for tension headaches with depression, and granted 
service connection for a left knee disability that was awarded an 
initial 10 percent disabiltiy rating.  The Veteran perfected an 
appeal only as to these two claims.

As the Veteran perfected an appeal to the initial rating assigned 
following the grant of service connection, the Board has 
characterized these issues in accordance with the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for increased 
ratings), that requires consideration of the evidence since the 
effective date of the grant of compensation.

The Board notes that an October 2008 rating decision denied the 
Veteran's claim for entitlement to service connection for a major 
depressive disorder.  She did not appeal that determination and 
it is final. 

However, in a November 2010 written statement, the Veteran's 
service representative appears to raise an argument regarding the 
denial of service connection for a major depressive disorder (see 
page 4).  Although it is not entirely clear, it may be that, by 
this statement, the Veteran seeks to reopen the previously denied 
claim for service connection for a major depressive disorder.  
Thus, the matter is referred to the RO for appropriate action to 
include clarification of the Veteran's intent as to this claim.




FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the 
objective and competent medical evidence of record demonstrates 
that she has a chronic tension headache disorder that cannot be 
dissociated from her active military service.

2.  The objective and probative medical evidence of record 
preponderates against a finding of flexion limited to 30 degrees, 
extension limited to 15 degrees, or instability of the left knee, 
even taking into account the Veteran's subjective complaints of 
pain and weakness.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, chronic tension 
headaches were incurred during active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.159, 3.303 (2010).

2.  The schedular criteria for an initial rating in excess of 10 
percent for left knee patellofemoral bursitis with arthritis are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.20, 4.27, 4.71a, 
Diagnostic Code 5260-5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the claimant's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the initial adjudication of the appellant's claims, a 
Veterans Claims Assistance Act (VCAA) letter was sent in December 
2004, and another letter was sent to her in October 2008, that 
essentially satisfy the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) informed 
the claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the information 
and evidence that the claimant is expected to provide.  The 
claims were readjudicated in a September 2010 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issues on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records, VA medical 
treatment records, and identified private medical records were 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  As such, VA has 
satisfied the duty to assist the Veteran in the development of 
her claims.  The Board may proceed without prejudice to the 
appellant.

In view of the favorable disposition of this appeal as to the 
claim for service connection for a headache disorder, discussed 
below, we find that VA has satisfied its duty to assist the 
Veteran in apprising her as to the evidence needed, and in 
obtaining evidence pertaining to her claim, under the VCAA.  
Also, during the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (hereinafter 
referred to as "the Court") issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
that held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) applied to all five elements of 
a service connection claim.  Id.  In a March 2006 letter, the RO 
provided the Veteran with notice consistent with the Court's 
holding in Dingess.  Moreover, in the instant case, although the 
Veteran's service connection claim is being granted, no 
disability rating or effective date will be assigned and, as set 
forth below, there can be no possibility of prejudice to the 
Veteran.  As set forth herein, no additional notice or 
development is indicated in the Veteran's claim for service 
connection for a headache disorder.  The RO will again provide 
appropriate notice as to the rating criteria and effective date 
to be assigned prior to the making of a decision on this matter.

The claimant was also afforded VA examinations in January 2005, 
May 2007, and August 2010 that assessed the severity of her left 
knee disability.  38 C.F.R. § 3.159(c)(4).  These examinations 
are adequate as the Veteran's claim file was reviewed, the 
examiners reviewed the pertinent history, examined the Veteran, 
and provided a written opinion and findings.  The records satisfy 
38 C.F.R. § 3.326.

Since the Board has concluded that the preponderance of the 
evidence is against the claim for an increased initial rating for 
a left knee disability, any questions as to the appropriate 
disability ratings or effective date to be assigned are rendered 
moot, and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, supra.

In summary, the Board finds that "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).




II.	Factual Background and Legal Analysis

A.	Service Connection

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in order 
to prevail.  The Court has also stated, "It is clear that to deny 
a claim on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.

The Veteran argues that she has a headache disorder with 
depression that was incurred during her active service.  
Therefore, she maintains that service connection is warranted for 
a headache disorder with depression.  After carefully considering 
the claim in light of the record and the applicable law, the 
Board is of the opinion that the evidence is in equipoise.  
Accordingly, giving the Veteran the benefit of the doubt, the 
appeal for service connection for a headache disorder (but 
without depression) will be granted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b). Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran's service treatment records reflect that, when 
examined for enlistment in March 2000, she was clinically 
evaluated as neurologically normal, and found qualified for 
active service.  A July 2004 PAP Smear Worksheet indicates that, 
in response to whether she had "[s]evere headaches with visual 
problems, numbness or weakness anywhere", the Veteran reported 
having headaches in the right frontal area with squeezing, every 
other day for the past two months.  She denied having visual 
symptoms, numbness, weakness, and light and noise sensitivity, 
and said that Tylenol and Excedrin worked well.  An August 2004 
report of medical assessment does not indicate that the Veteran 
had a headache disorder.  A separation examination report is not 
of record.

In her September 2004 original claim for VA benefits, the Veteran 
reported that she had headaches that started in June 2004.

During a January 2005 VA general medical examination, the 
examiner noted review of the Veteran's claims file.  The Veteran 
gave a history of having headaches for "several years" that 
were treated with Motrin.  She said they usually started in her 
left temple.  Results of a recent computed tomography (CT) of her 
head were reported as normal and it was noted that Zomig was 
prescribed.  The Veteran found that Tylenol and Excedrin Migraine 
worked as well as Zomig.  She took medication about every other 
day for her headaches.  The Veteran complained of a "throbbing" 
before she got a headache and had photophobia but no nausea or 
vomiting.  She did not identify any triggers for her headaches.  
Neurological examination findings were normal.  Diagnoses 
included mild chronic tension headaches and chronic depression 
that was at least as likely as not to be a factor in the 
headaches.

As noted, results of the January 2005 CT of the Veteran's head 
were normal.  The CT report indicates that she gave a history of 
having headaches for one year that were worse in the past three 
days.

The March 2005 decision on appeal denied the Veteran's claim for 
service connection for tension headaches with depression.

In June 2005, the RO received the Veteran's claim for entitlement 
to service connection for depression.

The record reflects that the Veteran currently has a major 
depressive disorder.  For example, a September 2005 VA 
psychiatric outpatient note indicates that the Veteran, who had a 
depressed mood, was referred for evaluation by her primary care 
physician.  The clinical diagnosis was recurrent major 
depression.

A May 2007 VA medical examination report contains a competent 
medical opinion against the Veteran's major depressive disorder 
being related to her headaches. Specifically, the VA 
psychologist-examiner stated that he reviewed the Veteran's 
medical records.  According to this medical specialist, the 
Veteran "never mentioned headaches during the examination nor 
was there any reference to headaches in [VA mental health] 
progress notes.  Therefore, the [major depressive disorder] is 
not related to headaches."

As mentioned above, in an unappealed October 2008 rating 
decision, the RO denied service connection for a major depressive 
disorder, claimed as depression.  That decision is final.

However, as to whether the Veteran has headaches related to 
active service, the evidence is in equipoise.  The Veteran 
maintains that she developed headaches in approximately June 2004 
while in service, to which she attributes her chronic tension 
headache disorder.  Service treatment records do confirm that she 
was noted to have headaches very other day for the past two 
months in July 2004 for which she took Tylenol and Excedrin, 
although she denied visual problems, numbness, weakness, and 
light/noise sensitivity.  In January 2005, a VA examiner 
diagnosed chronic tension headaches that were mild and chronic 
depression that was at least as likely as not to be a factor in 
her headaches.  Although, in May 2007, a VA psychologist who 
examined the Veteran specifically noted that she never mentioned 
headaches during the examination nor was there any reference to 
headaches in relevant VA progress notes.  That examiner concluded 
that the Veteran's major depressive disorder was "not related to 
headaches".  These medical opinions have probative value, and 
after reviewing the record, the Board finds that they are equally 
plausible and equally probative.  Additionally, the Veteran 
stated that she has experienced headaches since June 2004 in 
service, an allegation that she is competent to make even as a 
layman.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

Hence, the Board finds that the evidence is in equipoise as to 
whether the Veteran has chronic tension headaches that were 
incurred in service, although the Board further concludes that 
the probative medical evidence of record is against a finding 
that the Veteran has headaches with depression.  Accordingly, 
pursuant to 38 U.S.C.A. § 5107, the claim for entitlement to 
service connection for chronic tension headaches is granted to 
this limited extent.  

B.	Increased Rating

The Board has reviewed all the evidence in the Veteran's claims 
file that includes her written contentions, service treatment and 
personnel records, and VA medical records and examination 
reports, dated from 2005 to 2010.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with respect 
the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

The Veteran asserts that a higher initial rating is warranted for 
her knee disability.  In her May 2006 substantive appeal, the 
Veteran said that her left knee disability was more severe than 
represented by the currently assigned 10 percent rating.

The present appeal involves the Veteran's claim that the severity 
of her service-connected left knee disability warrants a higher 
disability rating.  Disability evaluations are determined by the 
application of a schedule of ratings which is based, as far as 
can practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Additionally, although regulations 
require that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, as noted in the Introduction above, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation during the relevant 
rating period.  Fenderson.  The analysis in the following 
decision is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for different 
time periods.

Regulations require that where there is a question as to which of 
two evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by adequate 
pathology and evidenced by the visible behavior of the claimant 
undertaking the motion.  38 C.F.R. § 4.40 (2010).  Inquiry must 
also be made as to weakened movement, excess fatigability, 
incoordination, and reduction of normal excursion of movements, 
including pain on movement.  38 C.F.R. § 4.45 (2010).  The intent 
of the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, due 
to healed injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2010).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, 
where evaluation is based on limitation of motion, the question 
of whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, limitation 
of motion, weakness, excess fatigability, incoordination, and/or 
impaired ability to execute skilled movement smoothly, and pain 
on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are also 
related considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the claimant.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. 
§ 4.40 does not require a separate rating for pain but rather 
provides guidance for determining ratings under other diagnostic 
codes assessing musculoskeletal function.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

By way of history, the record reflects that, in the March 2005 
rating decision on appeal, the RO granted service connection for 
left knee patellar femoral bursitis with arthritis that was 
evaluated as 10 percent disabling under Diagnostic Code 5260-
5010.  Bursitis is evaluated based on limitation of motion of the 
affected part, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5019 (2010).   

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease to injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  
Here, the Veteran's left knee disability is rated under 
Diagnostic Code 5260 that evaluates limitation of knee flexion, 
and provides that a rating should be based on the limitation of 
motion of the affected parts as traumatic arthritis under 
Diagnostic Code 5010.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, traumatic arthritis is rated as degenerative arthritis 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010)

Under Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor joints 
affected by limitation of motion, to be combined not added under 
diagnostic code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Given the disability evaluations assigned the Veteran's knee 
disabilities, potentially applicable Diagnostic Codes provide 
ratings as follows.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010), if flexion 
of the knee is limited to 45 degrees, a 10 percent rating is 
assigned.  If flexion of the knee is limited to 30 degrees, a 20 
percent rating is in order.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2010), if 
extension of the knee is limited to 10 degrees, a 10 percent 
rating is assigned.  If extension of the knee is limited to 15 
degrees, a 20 percent rating is in order.

In a precedent opinion by the VA General Counsel, it was held 
that separate ratings may be assigned in cases where a service-
connected knee disability includes both a compensable limitation 
of flexion under Diagnostic Code 5260 and a compensable 
limitation of extension under Diagnostic Code 5261, provided that 
the degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  The 
basis for the opinion is that the knee has separate planes of 
movement, each of which is potentially compensable.  Id.

In a separate precedent opinion, the VA General Counsel held that 
separate compensable ratings may also be assigned in cases where 
the service-connected disability includes both arthritis and 
instability, provided, of course, that the degree of disability 
is compensable under each set of criteria.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63604 (1997).  In this regard, under Diagnostic Code 
5257, impairment of the knee, manifested by recurrent subluxation 
or lateral instability, will be rated 10 percent disabling when 
slight, 20 percent disabling when moderate, and 30 percent when 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  The 
normal range of motion of the knee is from zero to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2010).

Upon review of the probative medical evidence of record, the 
Board is of the opinion that an initial rating in excess of the 
currently assigned 10 percent is not warranted for the Veteran's 
service-connected left knee disability.

VA medical records, dated from 2005 to 2010, reflect the 
Veteran's complaints of left knee pain, without clinical evidence 
of more than minimal loss of motion or a finding of instability. 

On VA examination in January 2005, the Veteran gave a history of 
injuring her left knee in service.  She complained of knee 
discomfort aggravated by frequent driving or bending, but did not 
identify any knee treatment.  She was able to walk for 
approximately 15 minutes and had to slow down because her knee 
felt "weak" that caused her to change positions.  She was 
unable to identify any specific activity that she was unable to 
perform because of her left knee.  

Objectively, the Veteran was 5 feet 8 inches tall, and weighed 
285 pounds.  She had a normal gait with normal passive range of 
motion in all joints; range of bilateral knee motion range of 
motion was from 0 to 140 degrees.  Minimal prepatellar swelling 
was noted in both knees.  Neurological examination was normal.  
Results of x-rays of the Veteran's left knee taken at the time 
showed mild arthritis.  The diagnoses included prepatellar 
bursitis in the Veteran's left knee that was mild with mild 
functional loss.  Flare-up required change in position; no 
additional limitation was identified.  

VA outpatient medical records dated in March 2005 reflect the 
Veteran's complaints of chronic left knee pain that she rated as 
an 8 on a scale of 1 to 10.  Her gait was steady.  The next week, 
the Veteran was evaluated by a VA orthopedist in the outpatient 
clinic and complained of left knee pain for the past year after 
she fell down a ladder well aboard ship.  Her treatment included 
an ace wrap and Motrin.  She had swelling, popping, and giving 
way.  Objectively, there was tenderness at the medial joint line 
(MJL) with flexion from 0 to 100 degrees.  Results of x-rays were 
normal and the impression was a meniscus tear.  The clinical plan 
was for the Veteran to undergo a magnetic resonance image (MRI) 
of her knee and then return to the clinic.

In May 2007, the Veteran underwent VA examination.  According to 
the examination report, the examiner reviewed the Veteran's VA 
treatment records.  It was noted that the impression of an April 
2005 MRI of the left knee was: negative for a meniscus tear, 
chondromalacia along the lateral patella facet, and exam 
otherwise negative.  Currently, the Veteran complained of 
moderate left knee pain, with weakness, stiffness, swelling, 
redness, and instability or giving way three to four times since 
2005.  It was noted that the Veteran was seen in the VA emergency 
room in November 2006 and was last seen in the outpatient clinic 
in June 2006.  She had knee flare-ups with severe pain 
approximately twice a month that lasted one week.  The Veteran 
described no precipitating factors and said pain was alleviated 
by ice, but over-the-counter medications were ineffective.  She 
had additional limitation of motion or functional impairment of 
approximately seventy-five percent.  The Veteran denied use of a 
cane, surgery, dislocation, or inflammatory arthritis of the left 
knee.  She currently worked at Infinity Technology at Maxwell Air 
Force Base and said that standing for long periods aggravated the 
left knee.  The Veteran stated that her activities of daily 
living were affected if she was bending over and cleaning and 
that increased walking caused left knee pain.  

Objectively, the Veteran weighed 293 pounds and was 5 feet 8 
inches tall.  She was able to rise on her heels but reported left 
knee pain when doing so.  She was unable to pronate, supinate, or 
do a squat due to left knee pain.  There was no erythema, or 
deformity, but she had mild edema above the patella.  Range of 
motion of the left knee was flexion from 0 to 80 degrees with 
limitation due to moderate pain and 80 to 110 degrees with 
limitation due to severe pain.  Extension was to 0 degrees 
without any limitation due to pain.  The stability of the knee 
was intact in the medial and lateral collateral ligament and the 
anterior and posterior cruciate ligaments. McMurray test was 
negative.  Neurological examination was normal.  Repetitive use 
did not produce any additional degrees of loss due to pain, 
fatigue, or lack of endurance.  Results of x-rays of the left 
knee performed at the time included an impression of minimal 
degenerative changes of the medial compartment of the left 
femorotibial joint; patella alta; and suprapatellar soft tissue 
swelling.  Diagnoses included minimal degenerative changes of the 
medial compartment of the left femorotibilal joint; patella alta 
of the left knee; and suprapatellar soft tissue swelling of the 
left knee.

The Veteran underwent VA orthopedic examination in August 2010.  
Her history of an in-service left knee injury that was treated 
only with medication was noted.  Since discharge, VA treated the 
Veteran with medication and it was noted that she saw a VA 
orthopedist (apparently a reference to the March 2005 evaluation, 
discussed above).  The Veteran currently complained of 
intermittent sharp left knee pain with flare-ups three to four 
times a week that lasted one to two days.  Walking, doing 
exercises, and cold damp weather all increased her pain.  She 
used over-the-counter Tylenol and occasional topical analgesia 
cream for pain relief.  The Veteran denied any limitations on her 
ability work.  She left service in 2004, initially worked as a 
computer operator, and currently was an archive technician.  The 
Veteran had no problems with her activities of daily living and 
required no assistive aids.  

Objectively, range of motion of the Veteran's left knee was from 
0 to 140 degrees. There was no loss of joint function with 
repetitive motion due to pain, fatigue, weakness, lack of 
endurance, or incoordination.  There was no medial, lateral, or 
anterior/posterior (ligament) instability.  The Veteran had mild 
tenderness medially.  There was no swelling, heat or redness 
noted.  McMurray sign was negative.  There was no scarring, 
crepitus or patellofemoral pain elicited.  Results of x-rays of 
the left knee revealed smooth articular surfaces with no 
osteophytosis.  Minimal narrowing medially was noted.  The 
diagnosis was chronic left knee pain.  In the VA physician-
examiner's opinion, the Veteran was currently experiencing a mild 
disability from her left knee.

In light of the ranges of motion, noted above, the Veteran has 
not met the criteria for even a minimal compensable evaluation  
for her left knee disability under Diagnostic Code 5260 or 5261.  
Still, in light of her pain, weakness, and discomfort she was 
assigned a 10 percent rating, apparently in accordance with 
DeLuca, and Diagnostic Code 5003.  However, objective evidence of 
dysfunction is not sufficient to assign a higher rating.

While, in January 2005 and August 2010, the Veteran denied that 
her knee was unstable or gave way, in May 2007 she said that it 
did and that VA examiner noted complaints of instability and 
giving way three or four times since 2005.  Importantly, however, 
there was no clinical finding of instability during the January 
2005, May 2007, and August 2010 VA examinations, or in any 
outpatient clinical record.  Moreover, the most recent x-rays of 
the Veteran's knees, taken in August 2010 were interpreted to 
show only minimal narrowing medially, with smooth articular 
surfaces and no osteophytosis.  Since instability is readily 
observable by medical personnel, who have no apparent interest in 
the degree of compensation assigned, the clinical evidence 
showing the knee is stable is more probative than the Veteran's 
unsubstantiated claim of instability.  Thus, neither a higher 
rating nor a separate 10 percent rating for instability is 
warranted.  See VAOPGCPREC 23-97.

With regard to establishing loss of function due to pain, it is 
necessary that complaints be supported by adequate pathology and 
be evidenced by the visible behavior of the claimant.  38 C.F.R. 
§ 4.40.  The effects of pain reasonably shown to be due to the 
Veteran's service-connected left knee disability are contemplated 
in the currently assigned 10 percent rating.  Even with 
consideration of the finding of limitation of knee motion due to 
severe pain  (from 80 to 110 degrees) reported by the May 2007 VA 
examiner, there is no indication that pain, due to disability of 
the left knee, caused functional loss greater than that 
contemplated by the currently assigned 10 percent evaluation.  38 
C.F.R. §§ 4.40, 4.45; DeLuca.  In fact, the August 2010 VA 
physician-examiner said that the Veteran had mild disability from 
her left knee.  A separate evaluation for pain is not for 
assignment.  Spurgeon.

The preponderance of the objective medical evidence of record is 
against the Veteran's claim for an initial rating in excess of 10 
percent for her service-connected left knee disability.  
Moreover, the evidence is not so evenly balanced as to allow for 
the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The Board has also considered whether the Veteran's knee 
disability presents an exceptional or unusual disability picture 
as to render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extra-schedular rating is warranted.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for a greater 
evaluation for additional or more severe symptoms; thus, her 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

The Board further notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a total rating based 
upon individual unemployability due to service- connected 
disabilities is part of an increased rating claim when such claim 
is expressly raised by the Veteran or reasonably raised by the 
record.  In May 2007 and August 2010, the Veteran told the VA 
examiners that she was employed.  Thus, any further consideration 
of the Veteran's claim under Rice is not warranted at this time.

Where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   
However, the evidence reflects that his symptoms have remained 
constant throughout the course of the period on appeal and, as 
such, staged ratings are not warranted.


ORDER

Service connection for chronic tension headaches is granted.

An initial rating in excess of 10 percent for left knee 
patellofemoral bursitis with arthritis is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


